Case 1:19-cv-00715-LO-IDD Document 75-1 Filed 09/03/19 Page 1 of 1 PageID# 995




                                                   US POSTAGE AND F5£s p^jiQ
                                                   first-CUSS
                                                   Aug 31 201S

 /
                                F                  Ma»8d from Zip 95200
                                                   B« Rrit-ClMi Pkg Svo Zcna 8

                                                  ComfflereislBaiePr/ce
                                                            —                       u/l
                                                                                    071V01002202
                                                                                                       fU J5



                                                                                                       0) S



                                          FIRST-CUSS PIfR SVC
                           ;J^evln Sullivan
                                CORNWALL OR
                           ,STqpKTQN OA 95209            fCBlf]
                                                                                 Shipped uttng PoiialMrte*
                                                                                              Pl<g:133240


                                     SHIP TO;

                                  iW&SS"--
                                  ALEXANDRIA VA 22314-570^



                                                USPS TRACKING #




                                         MOO 1102 0082 9ign saox 37
